Archer Daniels Midland Company 4666 Faries Parkway Decatur, Illinois62526 News Release FOR IMMEDIATE RELEASE April29, 2008 ARCHER DANIELS MIDLAND REPORTS THIRD QUARTER RESULTS ► Net earnings for the quarter ended March 31, 2008 increased 42 % to $ 517 million - $ .80 per share from $ 363 million - $ .56 per share last year. “ADM’s third-quarter performance demonstrates the ability of our balanced operations, global network and solid balance sheet to deliver strong results amid fluid markets,” said Patricia Woertz, Chairman and CEO. “Volatility in commodity markets presented unprecedented opportunities. Once again, our team leveraged our financial flexibility and global asset base to capture those opportunities to deliver shareholder value.” ► Financial Highlights (Amounts in millions, except per share data and percentages) Three Months Ended Nine Months Ended March 31 March 31 2008 2007 % Change 2008 2007 % Change Net sales and other operating income $ 18,708 $ 11,381 64% $ 48,032 $ 31,804 51% Segment operating profit $ 913 $ 593 54% $ 2,665 $ 2,008 33% Net earnings $ 517 $ 363 42% $ 1,430 $ 1,207 18% Diluted earnings per share $ .80 $ .56 43% $ 2.21 $ 1.83 21% Average number of shares outstanding 647 653 (1)% 646 658 (2)% ► Net sales and other operating income increased 64 % to $ 18.7 billion for the quarter ended March 31, 2008. · Selling prices increased due principally to sharp rises in commodity prices. ► Third quarter segment operating profit increased 54 % to $ 913 million from $ 593 million last year. · Oilseeds Processing operating profit increased as global demand for protein and oil improved. · Corn Processing operating profit decreased due principally to higher net corn costs. · Agricultural Services operating profit increased as highly volatile market conditions provided exceptional merchandising opportunities. · Other segment operating profit increased due to improved margins and increased financial services income. Archer Daniels Midland Company Page 2 Discussion of Operations Net sales and other operating income increased 64 % to $ 18.7 billion for the quarter and 51 % or $ 16.2 billion for the nine months.Increased selling prices resulting primarily from sharp rises in commodity prices accounted for approximately 85 % of the increase while higher sales volumes, principally vegetable oil and meal, feed grains and wheat, accounted for the remaining 15 % increase. A summary ofsegment operating profit and net earnings is as follows: Three months ended Nine months ended March 31 March 31 2008 2007 Change 2008 2007 Change (in millions) Oilseeds Processing $ 237 $ 185 $ 52 $ 666 $ 547 $ 119 Corn Processing 172 251 (79 ) 699 876 (177 ) Agricultural Services 366 46 320 910 292 618 Other 138 111 27 390 293 97 Segment operating profit 913 593 320 2,665 2,008 657 Corporate (158 ) (37 ) (121 ) (579 ) (248 ) (331 ) Earnings before income taxes 755 556 199 2,086 1,760 326 Income taxes (238 ) (193 ) (45 ) (656 ) (553 ) (103 ) Net earnings $ 517 $ 363 $ 154 $ 1,430 $ 1,207 $ 223 Net earnings increased $ 154 million for the quarter and $ 223 million for the nine months due principally to increased segment operating profit of $ 320 million for the quarter and $ 657 million for the nine months partially offset by increased corporate expenses for LIFO inventory valuations and minority interest elimination for both the quarter and nine months.Income taxes increased $ 45 million for the quarter and $ 103 million for the nine months due principally to increased pretax earnings for both the quarter and nine months partially offset by a lower effective tax rate for the quarter due to changes in the geographic mix of earnings. Archer Daniels Midland Company Page 3 Oilseeds Processing Operating Profit Three months ended Nine months ended March 31 March 31 2008 2007 Change 2008 2007 Change (in millions) Crushing and origination $ 179 $ 101 $ 78 $ 451 $ 334 $ 117 Refining, packaging, biodiesel and other 39 55 (16 ) 148 157 (9 ) Asia 19 29 (10 ) 67 56 11 Total Oilseeds Processing $ 237 $ 185 $ 52 $ 666 $ 547 $ 119 Oilseeds
